Name: Council Decision (EU) 2017/2381 of 5 December 2017 on the signing, on behalf of the Union, of the Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of value added tax
 Type: Decision
 Subject Matter: taxation;  European construction;  international affairs;  criminal law;  executive power and public service;  civil law;  Europe
 Date Published: 2017-12-20

 20.12.2017 EN Official Journal of the European Union L 340/4 COUNCIL DECISION (EU) 2017/2381 of 5 December 2017 on the signing, on behalf of the Union, of the Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of value added tax THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 113 in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 9 December 2014, the Council authorised the Commission to open negotiations for an agreement with Norway on administrative cooperation, combating fraud and recovery of claims in the field of value added tax. (2) The text of the Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of value added tax (the Agreement), which is the result of the negotiations, duly reflects the negotiating directives issued by the Council. (3) The European Data Protection Supervisor was consulted in accordance with Article 28(2) of Regulation (EC) No 45/2001 of the European Parliament and of the Council (1). (4) The Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Agreement between the European Union and the Kingdom of Norway on administrative cooperation, combating fraud and recovery of claims in the field of value added tax is hereby authorised, subject to the conclusion of the said Agreement. (2) Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 5 December 2017. For the Council The President T. TÃ NISTE (1) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (2) The text of the Agreement will be published together with the decision on its conclusion.